Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 1 of 52




                      EXHIBIT A
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 2 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 3 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 4 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 5 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 6 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 7 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 8 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 9 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 10 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 11 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 12 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 13 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 14 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 15 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 16 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 17 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 18 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 19 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 20 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 21 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 22 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 23 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 24 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 25 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 26 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 27 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 28 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 29 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 30 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 31 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 32 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 33 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 34 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 35 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 36 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 37 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 38 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 39 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 40 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 41 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 42 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 43 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 44 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 45 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 46 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 47 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 48 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 49 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 50 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 51 of 52
Case 19-12378-KBO   Doc 1291-1   Filed 01/15/21   Page 52 of 52
